Citation Nr: 1222537	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss in excess of zero percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran's bilateral hearing loss has been manifested by a pure tone average in the right ear of 66, a pure tone average in the left ear of 56, a speech recognition score of 92 percent in the right ear, and a speech recognition score of 92 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating higher than zero percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's written assertions regarding his claim.

In addition, the Veteran was afforded two VA examinations.  The Board finds that the August 2008 examination was adequate.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the August 2008 VA examiner provided a description of the functional effects of the Veteran's hearing loss.  He noted that that the Veteran reported functional impairment due to hearing loss that affected his daily recreational activities and interpersonal communication.  Moreover, the examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner provided clinical findings that address the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.  

Regarding exceptional patterns of hearing impairment, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Initial Rating for Hearing Loss

In a December 2004 rating decision, the RO granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.  The RO assigned an initial zero percent rating for left ear hearing loss under Diagnostic Code 6100, effective August 25, 2004.  Simultaneous with the statement of the case, in November 2005, the RO granted service connection for right ear hearing loss and rated the left ear hearing loss together with the already service-connected right ear hearing loss, assigning an initial zero percent rating under Diagnostic Code 6100, effective August 25, 2004.  Thus, while service connection was granted for each ear in a separate decision, the appeal is for the initial rating for bilateral hearing loss, which are to be rated together according the VA rating schedule.  See 38 C.F.R. § 4.85. 

The Veteran was afforded a VA examination in November 2004, at which time the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
60
LEFT
20
25
65
60
60

The pure tone average in the right ear was 56.  The pure tone average in the left ear was 53.  Speech recognition was 92 percent in the right ear and 92 percent in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

The November 2004 VA examiner diagnosed mild to moderate sensorineural hearing loss in the right ear.  In the left ear, she diagnosed mild to moderate sensorineural hearing loss above 1000 Hertz.  The Board finds that the readings reported do not meet the criteria for a compensable rating.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment (38 C.F.R. § 4.86).  

The Veteran was afforded a VA examination in August 2008, at which time the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
80
80
LEFT
20
25
70
65
65

The pure tone average in the right ear was 66.  The pure tone average in the left ear was 56.  Speech recognition was 92 percent in the right ear and 92 percent in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level II in the poorer ear results in a zero percent rating.

The August 2008 VA examiner diagnosed mild sloping to severe sensorineural hearing loss in the right ear.  In the left ear, he diagnosed mild sloping to moderate sensorineural hearing loss above 1000 Hertz.  The Board finds that the readings reported do not meet the criteria for a compensable rating.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment at 38 C.F.R. § 4.86.

As noted above, the August 2008 VA examiner specifically addressed the functional effects caused by the Veteran's hearing loss disability.  He noted that the Veteran reported functional impairment due to hearing loss that affected his daily recreational activities and interpersonal communication.  The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  The Board finds that the examiner's description of functional effects is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and difficulty understanding speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board acknowledges the Veteran's assertion in his VA Form 9 regarding the potential applicability of 38 C.F.R. § 3.324 (2011).  The regulation at 38 C.F.R. § 3.324 provides that, whenever a veteran is suffering from two or more separate permanent service-connected disabilities that are rated 0 percent disabling and that are of such character as clearly to interfere with normal employability, VA is authorized to apply a 10 percent rating, but not in combination with any other rating.  In this case, although the RO originally denied service connection for hearing loss in the right ear and assigned an initial rating for service-connected left ear hearing loss disability, the subsequent grant of service connection for right ear hearing loss during the appeal in November 2005 with an effective date that covered the entire claim period resulted in service connection for a single disability of bilateral hearing loss.  

The rating schedule for hearing loss provides a single disability rating for rating based on hearing loss in both ears, rather than separate ratings for hearing loss in each ear.  See 38 C.F.R. § 4.85.  For this reason, the Veteran has not been in receipt of multiple noncompensable (0 percent ratings) to be eligible for consideration for the 10 percent rating under 38 C.F.R. § 3.324.  Prior to the April 2, 2006 effective date of that rating, the Veteran has only had a single service-connected disability of bilateral hearing loss that was to a noncompensable degree.

Additionally, as of April 2, 2006 (the June 2006 grant of service connection or posttraumatic stress disorder at a 30 percent rating, effective April 2, 2006), the Veteran has had a service-connected disability with a compensable rating, rendering 38 C.F.R. § 3.324 in applicable.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of zero percent for bilateral hearing loss for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating for bilateral hearing loss in excess of zero percent is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


